IN THE SUPREME COURT OF THE STATE OF DELAWARE

    LUIS G. CABRERA, JR.,                   §
                                            §     No. 82, 2018
         Defendant Below,                   §
         Appellant,                         §     Court Below: Superior Court
                                            §     of the State of Delaware
         v.                                 §
                                            §     ID. No. 9904019326
    STATE OF DELAWARE,                      §
                                            §
         Plaintiff Below,                   §
         Appellee.                          §


                               Submitted: September 26, 2018
                                 Decided: October 4, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

        On this 4th day of October 2018, upon consideration of the parties’ briefs and

the record on appeal, it appears to the Court that:

        (1)    Appellant, Luis G. Cabrera, Jr., appeals from a Superior Court order

denying Cabrera’s Motion to Impose a Sentence Pursuant to the Class A Felony

Statute. Cabrera makes two claims on appeal. First, he contends that this Court’s

decisions in Rauf v. State1 and Powell v. State2 invalidated the entirety of 11 Del.
C. § 4209 (the first-degree murder sentencing statute), including the portion that



1
    145 A.3d 430 (Del. 2016).
2
    153 A.3d 69 (Del. 2016) (PER CURIAM).
imposes a mandatory sentence of life without parole for first-degree murder, thus

requiring him to be sentenced under 11 Del. C. § 4205, the class A felony statute.

Second, he contends that sentencing him to life without parole violates his

constitutional rights, including his Eighth Amendment and due process rights.

         (2)    Cabrera’s claims are identical to those raised by the appellant in

Zebroski v. State.3 In Zebroski, this Court affirmed the Superior Court’s denial of

Zebroski’s claims that (1) Rauf invalidated not just Delaware’s capital sentencing

scheme, but all of 11 Del. C. § 4209 and (2) imposing a mandatory sentence of life

without parole violates his Eighth Amendment and due process rights.4 This Court

held that a “defendant whose sentence is vacated under Rauf and Powell must be

resentenced to the punishment the General Assembly has specified as the alternative

to death: life without parole.” 5 This Court further held that the imposition of a

mandatory life sentence without parole does not violate the Eighth Amendment or

due process rights.6

         (3)    Because Zebroski addressed and denied each of the claims Cabrera now

raises, the Superior Court did not err in denying Cabrera’s Motion.




3
179 A.3d at 857.
4
    Id. at 857, 864.
5
    Id. at 860.
6
    Id. at 860-63.
                                           2
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                 BY THE COURT:


                                 /s/ James T. Vaughn, Jr.
                                 Justice




                                 3